Citation Nr: 0904392	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-18 838	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for flat feet 
(bilateral pes planus).

2.  Entitlement to a rating higher than 10 percent for a 
right knee disability.  

3.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine (neck) disability.  

4.  Entitlement to an initial rating higher than 20 percent 
for a right shoulder disability.  

5.  Entitlement to an initial rating higher than 10 percent 
for headaches (cephalgia).

6.  Entitlement to an effective date earlier than October 25, 
2006, for the grant of service connection for the neck 
disability, including on the basis of clear and unmistakable 
error (CUE).  

7.  Entitlement to an effective date earlier than October 25, 
2006, for the grant of service connection for the right 
shoulder disability, including on the basis of CUE.  

8.  Entitlement to an effective date earlier than October 25, 
2006, for the grant of service connection for the headaches, 
including on the basis of CUE.  


WITNESSES AT HEARING ON APPEAL

The veteran, B. S., and W. H.


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
July 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In September 2008, as support for his claims, the veteran 
testified at a hearing at the Board's offices in Washington, 
DC (Central Office hearing), before the undersigned Veterans 
Law Judge.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding the claim for a higher rating for the 
headaches to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
However, the Board is deciding all of the remaining claims.




FINDINGS OF FACT

1.  The veteran clearly and unmistakably had flat feet prior 
to beginning his military service, as documented during his 
military enlistment examination, and this pre-existing 
condition clearly and unmistakably was not permanently 
exacerbated by his military service beyond its natural 
progression - including by superimposed disease or injury.

2.  The veteran's right knee flexion is not limited to 30 
degrees, even considering his pain, and he has normal 
extension to 0 degrees and no instability.

3.  The veteran has a combined range of cervical spine motion 
of 250 degrees that is painful.  

4.  The veteran does not have right shoulder motion limited 
to midway between his side and shoulder level.  

5.  The veteran's claims for service connection for a right 
shoulder disability and heachaches were received on October 
25, 2006.  

6.  However, the veteran's claim for service connection for a 
neck disability has been pending for many years - 
effectively since December 20, 1986.  


CONCLUSIONS OF LAW

1.  The veteran's flat feet were not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.306 (2008). 

2.  The criteria are not met for a rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40. 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 
(2008).

3.  The criteria are met, however, for a higher 20 percent 
rating for the neck disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, DCs 5003, 5010, 5242 (2008).

4.  The criteria are not met for a rating higher than 20 
percent for the right shoulder disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, DCs 5003, 5010, 5201 (2008).

5.  The criteria are not met for an effective date earlier 
than October 25, 2006, for the grant of service connection 
for the right shoulder disability and headaches.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 
(2008).  

6.  But the criteria are met for an earlier effective date of 
July 10, 1986, for the grant of service connection for the 
neck disability.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

There has been compliance with the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of a 
letter dated in February 2007, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  This included 
informing him that evidence of earlier-filed claims was 
needed to substantiate his claims for earlier effective 
dates.  See Huston v. Principi, 17 Vet. App. 195 (2003).

The Board also sees the RO issued a VCAA notice letter prior 
to initially adjudicating his claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

Notice errors are presumed prejudicial unless VA rebuts this 
presumption by showing the errors will not affect the 
essential fairness of the adjudication.  To do this, VA must 
show (1) that any defect in notice was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit may not be awarded as a 
matter of law.  Sanders v. Nicholson, 487 F. 3d 881 (2007).  

With regard to the veteran's claim for a higher rating for 
his right knee disability, section 5103(a) requires, at a 
minimum, that VA notify him that to substantiate this claim, 
he must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of this 
disability and the effect this worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
his disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by him demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to him.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - -e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And, as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the Federal Circuit Court held that this type of notice error 
is presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, Vazquez-Flores, 22 Vet. App. at 48.  
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error will not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's disability were provided to him in the 
August 2007 statement of the case (SOC).  A reasonable person 
could be expected to read and understand these criteria, and 
that evidence showing his disability meets the requirements 
for a higher rating is needed for an increase to be granted.  
Certainly then, he has the requisite actual knowledge of the 
evidence needed to support his claim, especially since the 
argument that he and the others made on his behalf during his 
recent hearing addressed the requirements for receiving a 
higher rating for his disability - including in terms of how 
his disability has negatively impacted his life and 
employment opportunities.

VCAA notice also must apprise the veteran of all elements of 
his claims, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Here, the Board is denying the claims 
for higher disability ratings and earlier effective dates - 
that is, with the exception of the claim concerning the 
cervical (neck) disability, for which the Board is granting 
both a higher rating and earlier effective date.  So these 
downstream elements of the other claims being denied are 
ultimately moot.  See 38 C.F.R. § 20.1102.

Moreover, although the RO has not readjudicated the veteran's 
claims since providing additional VCAA notices, there has 
been no reason to since, with the exception of his September 
2008 hearing transcript, he has not submitted or identified 
any additional evidence in response to the VCAA notice that 
needs considering.  Hence, the absence of a supplemental SOC 
(SSOC) after issuing additional notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and laws previously considered would be no 
different than the previous adjudication.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  See also Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(both indicating that, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication - such as in 
an SOC or SSOC, "cures" any timing problem from inadequate 
notice or lack of notice prior to an initial adjudication.)  



If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
and his responses, he clearly has actual knowledge of the 
evidence he is required to submit; and (2)  based on his 
contentions and the communications provided to him by VA 
over the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With regard to the veteran's claims concerning his neck 
disability, right shoulder disability, and headaches, since 
these claims arose in another context - namely, him trying 
to establish his underlying entitlement to service 
connection, and these claims were subsequently granted and he 
has appealed a downstream issue such as the initial 
disability ratings assigned, the underlying claims have been 
more than substantiated, they have been proven, thereby 
rendering § 5103(a) notice no longer required because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

The VCAA does not apply to the CUE claims, irrespective of 
whether the Board or the RO issued the decision being 
collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 
165 (2001)(en banc) (holding VCAA does not apply to Board 
CUE motions) and Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims, either).



And as for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), partial service personnel 
records, private medical records, and VA medical records - 
including the reports of his VA compensation examinations 
assessing the nature, etiology, and severity of his several 
disabilities.  See Mclendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Service Connection Claim

The RO originally denied service connection for flat feet in 
its April 1987 decision.  However, the veteran is not 
required to submit new and material evidence to reopen this 
previously denied claim - before readjudicating it on the 
underlying merits (i.e., on a de novo basis), because his 
STRs were not on file at the time of that prior decision and, 
therefore, not considered.  According to VA regulation, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim without first requiring 
the submission of new an material evidence to reopen the 
claim.  38 C.F.R. § 3.156(c).

Service connection is granted for disability resulting from 
an injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As indicated, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  The veteran has this required 
diagnosis of flat feet, i.e., bilateral pes planus.  
Consequently, the determinative issue is whether this 
condition is attributable to his military service or, 
instead, the result of unrelated factors.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence indicates the disease or injury existed 
before acceptance and enrollment, and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

The veteran's military enlistment physical examination noted 
he had moderately flat feet.  And since this pre-existing 
disability was noted upon his entry into military service, he 
may not bring a claim for service connection for this 
disability, but he may instead bring a claim for service-
connected aggravation of this disability.  In this 
circumstance, § 1153 applies and the burden falls on him 
to establish aggravation.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  Only had the flat feet condition not 
been noted during his enlistment examination would VA then be 
required to show by clear and unmistakable evidence both that 
the condition existed prior to service and that it was not 
aggravated during service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).



Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Aside from the enlistment physical, the veteran's STRs are 
completely unremarkable for any complaints or problems with 
his flat feet - which, in and of itself, in turn tends to 
suggest this pre-existing condition did not increase in 
severity during his military service, certainly not beyond 
its natural progression.

In April 2007, the veteran had a VA compensation examination 
concerning this claim.  The examiner reviewed the veteran's 
claims file for the pertinent medical and other history and, 
therefore, was aware that his military entrance physical had 
confirmed he had flat feet.  It was noted during the 
objective clinical portion of the current VA examination that 
his feet were normal, with no edema or swelling.  There was 
mild diffuse tenderness to  rather deep palpation  of his 
arches bilaterally, his great toe, and his heel.  There was 
mild bilateral flattening of his arches during weight 
bearing.  The examiner diagnosed bilateral foot pain of 
uncertain etiology, acknowledging he could not make an 
opinion as to the etiology of the disability without 
resorting to speculation.  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the veteran's military service - including, as 
claimed here, by way of aggravation of a pre-existing 
disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like 
this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

As the STRs do not refer to the veteran's feet outside of the 
entrance physical, which noted "moderate" flat feet, and 
since, in comparison, there was only relatively "mild" 
flattening of his arches during the VA compensation 
examination many years later, without medical nexus opinion 
indicating any current pain, etc., in his feet is 
representative of aggravation during service of this pre-
existing condition, the preponderance of the evidence is 
against his claim.  38 C.F.R. § 4.6.  Furthermore, since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The Board also points out, parenthetically, that congenital 
or developmental disorders necessarily predate the veteran's 
entrance into military service.  And flat feet are often - 
though not always, included in this class of defect.  
Generally speaking, these types of defects may not be service 
connected absent evidence of additional disability due to 
aggravation during service by superimposed disease or injury.  
38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 82-90, 55 
Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  And for the reasons and bases discussed, even 
were the Board to assume - for the sake of argument, 
that veteran's bilateral flat feet is a congenital or 
developmental defect or disorder, service connection still 
would not be warranted in the absence of aggravation 
during service of this pre-existing condition by superimposed 
disease or injury.  So the claim would still have to be 
denied in this alternative scenario.



Increased Rating Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

With regard to the veteran's right knee disability, where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  And if there have, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart, supra.  See 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

With regard to the veteran's neck disability, shoulder 
disability, and headaches, where there is disagreement with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based upon the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  In other words, the 
veteran's rating may be "staged" in this alternative 
instance, too, to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than others.

As will be explained, however, only the veteran's neck 
disability is more severe than presently rated, so the Board 
is increasing the rating for that disability.  Conversely, 
the symptoms associated with his other disabilities have 
remained rather constant since he filed his claims for these 
conditions, so their ratings may not be staged.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.



Right Knee Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, currently 
evaluated as 10-percent disabling under DC 5010-5260, for 
traumatic arthritis and limitation of flexion of the leg.  
38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate traumatic 
arthritis as degenerative or osteoarthritis under DC 5003.  
And DC 5003, in turn, indicates to rate based on the extent 
the arthritis causes limitation of motion under the 
appropriate DC, which, as mentioned, for the knee is DC 5260 
for limitation of flexion and DC 5261 for limitation of 
extension.

DC 5003 also indicates that, when limitation of motion is 
noncompensable, a 10 percent rating is warranted when there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is 
warranted where there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  Id. 

Under DC 5260, a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees.  A higher 20 percent 
evaluation is warranted when flexion is limited to 30 
degrees.  Id.  

Under DC 5261, a 10 percent evaluation is warranted when 
extension is limited to 10 degrees.  A higher 20 percent 
evaluation requires extension limited to 15 degrees.

Separate disability ratings are possible if the veteran has 
arthritis with resulting limitation of motion (under DCs 
5003, 5260/61), apart from instability of the knee (under DC 
5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  These separate ratings are warranted if, aside from 
instability, the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators 
of pain.  See VAOPGCPREC 9-98 (August 14, 1998).  Here, 
though, there is no evidence the veteran has instability in 
his right knee.  Thus, he is not entitled to a separate 
rating for it.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  But as discussed below, the veteran 
does not have compensable limitation of extension of his 
right knee and, therefore, is not entitled to a separate 
evaluation on this basis either.  Indeed, there is no 
evidence of limitation of extension whatsoever to warrant 
application of DC 5261.

There also is no evidence of ankylosis of the knee to warrant 
application of DC 5256.  Ankylosis, incidentally, is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his right knee, 
albeit not with normal flexion, by definition, his right knee 
is not immobile and therefore not ankylosed.

As well, there is no evidence of impairment of the tibia and 
fibula to warrant application of DC 5262.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld 
if supported by explanation and evidence).  

In April 2007, the veteran had a VA compensation examination.  
He complained of right knee pain, with crepitation and 
decreased range of motion.  He described weakness, stiffness, 
and lack of endurance.  He denied instability, giving way, 
subluxation, dislocation, swelling, heat, and redness.  He 
said that he took Vicodin for pain relief, as needed.  He had 
flare-ups every five or six weeks.  The flare-ups could last 
as long as eight hours.  He said that when he had a right 
knee flare-up, he had to sit in a chair or go to bed.  He 
used a cane to walk.  

On objective clinical evaluation, the veteran's knees were 
normal to inspection, without erythema, swelling, or edema.  
His extension was to 0 degrees (normal) and his flexion was 
to 90 degrees (to 140 degrees is normal).  See 38 C.F.R. § 
4.71, Plate II.  X-rays showed mild degenerative joint 
disease (DJD), i.e., arthritis in this knee.

The veteran has a 10 percent rating for his right knee 
disability based upon the April 2007 VA examiner's indication 
of arthritis and resulting painful motion.  The veteran, 
however, does not have flexion limited to 30 degrees, even 
considering his pain, to warrant assigning a higher 20 
percent rating under DC 5260.  And he has normal extension to 
0 degrees, so obviously not entitling him to a higher 
20 percent rating under DC 5261, again, even considering his 
pain.  Indeed, since the April 2007 VA examiner indicated 
flexion is to 90 degrees, the veteran does not have 
sufficient limitation of flexion to warrant even the lesser 
10 percent rating under DC 5260, requiring flexion limited to 
45 degrees (half of what he has).  So the mere fact that he 
has a 10 percent rating in spite of this is, itself, 
indication he is being compensated for the additional 
functional impairment, including additional limitation of 
motion, resulting from his pain - including during times 
like discussed in DeLuca when his pain is most problematic 
("flare-ups").

So the overall disability picture for the veteran's right 
knee disability does not more closely approximate the 
requirements for a higher 20 percent rating.  38 C.F.R. § 
4.7.  And inasmuch as the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor.  38 C.F.R. § 4.3.  His right knee disability also 
has not met the requirements for the higher 20 percent rating 
at any time since one year prior to his current claim, so the 
Board may not "stage" the rating for this disability, 
either, under Hart.



Neck Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected neck disability, currently 
evaluated as 10-percent disabling under DC 5010-5242, for 
post-traumatic, degenerative arthritis of the spine.  
38 C.F.R. § 4.71a.  

And just as indicated when discussing his right knee claim, 
under DC 5010, the rater is instructed to rate as 
degenerative or osteoarthritis under DC 5003.  Under DC 5003, 
when limitation of motion is noncompensable, a 10 percent 
rating is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is 
x-ray evidence of the involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  Id.  

Under DC 5242, neck and back disabilities are evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The veteran does not have a diagnosis of 
intervertebral disc syndrome (IVDS), i.e., degenerative disc 
disease, only a diagnosis of degenerative joint disease, 
i.e., DJD/arthritis, so the Formula for Rating IVDS Based on 
Incapacitating Episodes does not apply in this case.  
See again Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
DC should be upheld if supported by explanation and 
evidence).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted when forward 
flexion of the cervical spine (neck) is greater than 30 
degrees, but not greater than 40 degrees; or, the combined 
range of motion of the neck is greater than 170 degrees but 
not greater than 335 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, there is vertebral body 
fracture with loss of 50 percent or more of the height.  A 
higher 20 percent evaluation is warranted when the forward 
flexion of the neck is greater than 15 degrees, but not 
greater than 30 degrees; or, the combined range of motion of 
the neck is not greater than 170 degrees; or, there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An even higher 30 percent evaluation is warranted when the 
forward flexion of the cervical spine is 15 degrees or less; 
or, there is favorable ankylosis of the entire cervical 
spine.

38 C.F.R. § 4.71a, DC 5242.  

In September 2006, the veteran had a VA spine examination.  
X-rays showed DJD at C4-C6.  His cervical spine ranges of 
motion were not measured.  

In November 2006, the veteran had another VA spine 
examination, but it did not pertain to his cervical spine 
(there are three segments - cervical, dorsal/thoracic, and 
lumbar).  In January 2007 the examiner who had performed the 
November 2006 evaluation wrote an addendum to the examination 
report addressing the etiology of the veteran's neck 
disability, but not its severity.  

In April 2007, however, the veteran had yet another VA spine 
examination.  The examiner reviewed the veteran's claims file 
for the pertinent medical and other history.  The veteran 
complained of jab-like neck pain that he rated as a 7 on a 
scale of 1 (not painful) to 10 (most painful).  He took 
Vicodin as needed for pain.  He reported flare-ups twice a 
month, sometimes lasting for a week.  He felt that he could 
not play sports or exercise because of his neck pain.  

On objective clinical evaluation, the physician observed the 
veteran was "an incredibly poor historian."  The veteran 
had a slow gait and moderate limp.  The forward flexion and 
extension of his neck were to 45 degrees each (normal), 
left and right lateral flexion were to 30 degrees (to 45 
degrees is normal), and left and right rotation was to 50 
degrees (to 80 degrees is normal).  See 38 C.F.R. § 4.71a, 
Plate V.  The combined range of motion of his cervical spine 
was 250 degrees (normal is 340 degrees).  There was mild-to-
moderate tenderness to palpation in his paravertebral 
musculature.  When performing ranges of motion, he grimaced 
in pain.  The examiner diagnosed degenerative joint changed 
at C4 through C6.  



The veteran's post-service treatment records do not provide 
further data about the ranges of motion in his neck.  The RO 
assigned a 10 percent evaluation using DeLuca because he had 
a diagnosis of arthritis and associated painful motion.  
The RO determined his resulting limitation of motion did not 
entitle him to a higher disability evaluation because the 
combined range of motion in his neck, to 250 degrees, far 
exceeds the 170 degrees combined range of motion limit 
required by DC 5242 for a higher 20 percent rating.  Instead, 
it falls squarely within the 170 to 335 degrees range for a 
10 percent rating under this DC.  And since he has normal 
(meaning "full") flexion of his cervical spine, to 45 
degrees, he may not receive a rating higher than 10 percent 
on this alternative basis since, under DC 5242, his forward 
cervical flexion must be limited to between 15 and 30 degrees 
for a 20 percent rating.

Nevertheless, the veteran's cervical range of motion is 
further restricted on left and right lateral flexion - to 30 
degrees to each side, so measurably less than the normal 45 
degrees.  And the same is true of his left and right 
rotation, which is restricted to 50 degrees to each side out 
of the normal 80 degrees.  And although his combined range of 
motion arguably takes into account these shortfalls, since it 
considers not only forward flexion and backward extension but 
also lateral flexion and rotation to each side, when one also 
considers these directions of motion are equally painful as 
his forward flexion, with this additional consideration of 
DeLuca the Board finds the overall severity of his neck 
disability is best approximated by a higher 20 percent 
rating.  38 C.F.R. §§ 4.3, 4.7.  This is especially true when 
also factoring in muscle spasm and guarding of the type the 
veteran complained of during his recent September 2008 
hearing, which he said in turn effects his gait.  These are 
additional considerations for a higher 20 percent rating 
under DC 5242.



The veteran is not, however, entitled to an even higher 30 
percent evaluation because there is no evidence showing his 
cervical spine flexion, even considering his pain and the 
other factors mentioned, is limited to 15 degrees or less, or 
that he has favorable ankylosis of his entire cervical spine.  
Keep in mind that ankylosis, favorable or unfavorable, is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See again Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
The veteran is able to move his cervical spine, indeed, in 
all directions, albeit not with normal range of motion in 
some directions, and therefore, by definition, his neck is 
not immobile so he does not have ankylosis.  

For these reasons and bases, the Board finds that the overall 
disability picture for the veteran's cervical spine 
disability more closely approximates a higher 20 percent 
rating, but no greater.  38 C.F.R. §§ 4.3, 4.7.

Right Shoulder Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected right shoulder disability, 
currently evaluated as 20-percent disabling under DC 5010-
5201, for traumatic arthritis and limitation of motion of the 
arm.

Diagnostic Code 5010 is discussed above, including in terms 
of it referring the rater to DC 5003 to rate the disability 
as degenerative or osteoarthritis, which in turn refers the 
rater to the DC, here 5201, for determining the extent of 
resulting limitation of motion.

Under DC 5201, a 20 percent rating is warranted for the major 
arm when motion is limited to the shoulder level.  A higher 
30 percent evaluation is warranted for the major arm when 
motion is limited to midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, DC 5201.  



In April 2007, the veteran had a VA compensation examination.  
He reported shoulder pain with flare ups occurring once every 
five to six weeks and lasting approximately eight hours.  He 
denied dislocation and subluxation of the shoulder, but 
complained of painful crepitation and a popping sensation.  

On objective clinical evaluation, the veteran had mild 
diffuse tenderness to palpation on the anterior aspect of his 
shoulder.  He had pain when going through the ranges of 
motion.  His forward flexion was 150 degrees (180 degrees is 
normal), his abduction was 90 degrees, and external and 
internal rotation was 90 degrees.  See also 38 C.F.R. § 4.71, 
Plate II, for a listing of normal range of motion in the 
shoulder on forward elevation (flexion), abduction, and 
internal and external rotation.  The veteran had a loud 
popping sound as he went through the ranges of motion, which 
initiated an expression of pain.  An x-ray of his right 
shoulder revealed narrowing of the right acromioclavicular 
(AC) joint.  He did not have additional functional loss due 
to pain.  

VA outpatient reports also document shoulder pain, but do not 
show the veteran's right arm movement is limited to midway 
between his side and shoulder level.  

The RO granted a 20 percent evaluation based upon the 
veteran's abduction being limited to 90 degrees (shoulder 
level).  The Board finds that he is not entitled to a higher 
30 percent evaluation under DC 5201 because there is no 
evidence of record showing his right arm range of motion is 
limited to midway between his side and shoulder level.  
Additionally, there is no evidence his right shoulder 
disability causes additional function loss - including, 
considering his pain, additional limitation of motion to 
warrant an additional 10 percent under DeLuca.

For these reasons and bases, the preponderance of the 
evidence is against his claim, in turn meaning there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 4.3, 4.7.



Extra-Schedular Consideration

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extra-schedular consideration is warranted.  See 
also 38 C.F.R. § 3.321(b)(1).  First, the RO must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms.  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an extra-
schedular rating.  

Here, there is no disputing the veteran's disabilities, 
especially in combination, cause impairment in his 
occupational functioning.  But, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
Indeed, as the Court held in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the disability rating, itself, is 
recognition that industrial capabilities are impaired.  There 
is no evidence of exceptional or unusual circumstances, such 
as marked interference with employment - meaning above and 
beyond that contemplated by the schedular ratings assigned 
for the disabilities, suggesting the veteran is not 
adequately compensated by the regular rating schedule.  He 
has not been frequently hospitalized for treatment of his 
disabilities; instead, most, if not all, of his evaluation 
and treatment has been on an outpatient basis, not as an 
inpatient.  


So the Board is not required to remand this case for extra-
schedular consideration.  VAOPGCPREC 6-96.  See also Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Earlier Effective Date Claims

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
an intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  An 
informal claim must identify the benefit sought.  
An "application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); see also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 
3.105(a), previous determinations, which are final and 
binding, will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).



Pursuant to 38 C.F.R. § 3.104(a) (2008), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
VA has made a CUE in its decision pursuant to 38 C.F.R. § 
3.105.  See also 38 U.S.C.A. § 210(c), 7103.

The Court has established a three-prong test defining CUE.  
The three prongs are:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.  See Id.; 
Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is 
a very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, [CUE]."  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the 
original).  The failure to fulfill the duty to assist cannot 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  



The record in this appeal to be reviewed for CUE is the 
record and law that existed at the time of a prior, April 
1987, RO rating decision.  38 C.F.R. § 3.105.  

Neck Disability

It does not appear the veteran was properly notified of the 
April 1987 rating decision that initially denied his claims 
for service connection for back strain and flat feet.  There 
is no evidence in the claims file that he was informed of 
that decision, much less apprised of his procedural and 
appellate rights in the event he elected to contest the 
decision.

In January 2006, the veteran sent a letter to VA asking the 
RO to send him a copy of his rating decision.  

The veteran did not list neck disability in his November 1986 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension).  But, in December 1986, within one year of leaving 
service, he listed the following complaints on his VA Form 
21-2545 (Report of Medical Examination for Disability 
Evaluation):  low and mid back pain, right knee pain, and 
neck pain.  The RO did not address his neck pain, and then, 
as mentioned, did not notify him of its April 1987 decision 
denying his other claims.  His listing of neck pain on his 
December 20, 1986 VA Form 21-2545 can reasonably be construed 
as a claim for disability benefits.  And this claim has been 
pending every since, as the RO did not adjudicate it in the 
April 1987 rating decision or, for that matter, notify him 
that the claim concerning his back had been denied.  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as 
an example, is available where the claimant has actively 
pursued his judicial remedies but has filed a defective 
pleading during the statutory period, or where a claimant has 
been induced or tricked by his adversary's misconduct into 
allowing the filing deadline to pass.  Jaquay v. Principi, 
304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal 
Circuit Court specifically held in Bailey that equitable 
tolling in the paternalistic veterans' benefits context does 
not require misconduct - such as trickery; however, Bailey 
does require the appellant to have been "misled by the 
conduct of his adversary into allowing the filing deadline to 
pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. 
West, 13 Vet. App. 525 (2000).  There must be a cause and 
effect, i.e., the complainant relied to his/her detriment on 
something that VA did or should have but did not do.  See 
Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 
160 F.3d at 1364.

During his recent hearing, the veteran expressed his 
bewilderment, alleging he was always under the impression 
when initially filing the VA claims in question that 
referring to his back strain (and the associated pain, etc.) 
was sufficient to denote he was also referring to pain in his 
upper back, i.e., neck area.

No nexus opinion was sought with regard to the veteran's 
implied neck claim in 1986.  However, a favorable etiology 
opinion was obtained during a VA examination in April 2007, 
after the veteran had filed a second claim for 
service connection for a neck disability.  

As already explained, the date of entitlement to an award of 
service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  As a VA examiner 
concluded the veteran's neck disability was caused by a motor 
vehicle accident in service, which occurred in 1985, the date 
following the veteran's separation from service is the later 
of the two dates.  Therefore, the proper effective date for 
his neck disability claim is July 10, 1986.  Id.  

Right Shoulder Disability and Headaches

The veteran asserts there is CUE in the April 1987 rating 
decision because the RO did not obtain all of his STRs prior 
to adjudicating his claim, and that, if the RO had, it would 
have seen he had these additional disabilities also deserving 
of VA compensation benefits.



But this argument ignores one important point - that the 
veteran must express some intent of filing a claim, and in 
the form prescribed by the Secretary.  See again 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a).  Further, 
a report of medical evaluation or treatment cannot serve as 
an implied claim for service connection - but only as in 
implied claim for an increased rating for a disability 
already service-connected.  See 38 C.F.R. § 3.157.  Moreover, 
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

And with the exception of 38 C.F.R. § 3.156(c) concerning the 
obtaining of existing STRs after a claim has been initially 
considered (thereby eliminating the need to submit new and 
material evidence to reopen the claim and have these records 
considered), generally speaking, failure to fulfill the duty 
to assist cannot be the basis of a CUE claim.  Crippen, 9 
Vet. App. at 424.  

The veteran also appears to be disagreeing with how the 
evidence was evaluated by the RO in April 1987, which also 
can never form the basis of a finding of CUE.  The Court has 
held that in "order for there to be a valid claim of [CUE], 
. . . [t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell, 3 Vet. App. at 313-14; see also Eddy, 9 Vet. App. at 
54.  

In short, the veteran has not advanced a legitimate theory of 
CUE in the April 1987 decision with regard to his right 
shoulder disability and headaches.  He did not file a claim 
for these conditions until October 25, 2006.  Unlike his neck 
disability, discussed above, there is no indication he filed 
a claim for his shoulder disability or headaches prior to 
October 25, 2006, either expressly or by implication.



The Board is not disputing the veteran had a right shoulder 
disability or headaches prior to filing his initial October 
2006 claim.  But that is not the dispositive issue.  Rather, 
according to the applicable statute and regulation, and case 
law, the effective date for the grant of service connection 
for his shoulder disability and headaches may be no earlier 
than the actual date of receipt of his claim specifically for 
these conditions - which was not until October 25, 2006.  
There simply is no legal entitlement to an earlier effective 
date prior to when he filed these specific claims.  As 
mentioned, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed with VA.  See again Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

For these reasons and bases, these claims must be denied.  
The preponderance of the evidence is unfavorable, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for flat feet is denied.  

A rating higher than 10 percent for the right knee disability 
is denied.  

A higher 20 percent is granted, however, for the neck 
disability - subject to the laws and regulations governing 
the payment of VA compensation.  

A rating higher than 20 percent for the right shoulder 
disability is denied.  



An effective date earlier than October 25, 2006, for the 
grant of service connection for the right shoulder disability 
is denied.  

An effective date earlier than October 25, 2006, for the 
grant of service connection for the headaches also is denied.  

But an earlier effective date of July 10, 1986 is granted for 
the establishment of service connection for the neck 
disability.  


REMAND

The veteran is also asserting he is entitled to a higher 
rating for his headaches, currently rated as 10-percent 
disabling under 38 C.F.R. § 4.124a, DC 8199-8100, for 
migraines.

Under DC 8100, a 10 percent rating is warranted for migraines 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  A higher 30 percent 
evaluation is warranted when there are characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  Id.  The rating criteria do not 
define "prostrating," nor has the Court.  Cf. Fenderson v. 
West, 12 Vet. App. 119 (1999) (wherein the Court quotes 
DC 8100 verbatim but does not specifically address the matter 
of what is a prostrating attack.).  By way of reference, the 
Board notes that according to WEBSTER'S NEW WORLD DICTIONARY 
OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."



In April 2007, the veteran had a VA neurological examination.  
He reported headaches that emanated from the posterior aspect 
of his skull, which increased to encompass his entire head.  
He was unable to describe the character of his pain, whether 
it was throbbing or constant in nature.  He took Vicodin for 
pain relief.  On objective clinical evaluation, the examining 
physician noted the veteran was a poor historian, and that it 
was difficult to obtain a chronology of events and a 
description of his symptomatology.  Examination of cranial 
nerves 2 through 12 revealed no gross abnormalities.  He did 
not have retinopathy.  Palpation over the right and left 
temporal arteries did not reveal any tenderness.  There was 
no paralysis or paresis noted in any of his extremities.  
Deep tendon reflexes were normal.  There was pain and 
tenderness noted on palpation of the neck, but the examiner 
stated this was unrelated to the headaches.  There was no 
evidence of sensory or neurological deficits in the veteran's 
extremities.  The examiner diagnosed chronic headaches that 
were possibly post-traumatic.  The examiner did not (and, for 
that matter, could not given the veteran's limited reported 
history) state how often the headaches occurred, as this was 
an examination for service connection, not for an increased 
evaluation.  

So the Board does not have sufficient information to decide 
the claim for a higher rating for this now service-connected 
disability, as the remainder of the veteran's record also 
does not describe the frequency of his prostrating attacks.  
38 C.F.R. § 4.2.



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for another VA 
examination to determine the current 
severity of his headaches.  The examiner 
must specify how frequently the headaches 
occur each month, and whether the 
headaches are prostrating.  

The claims file must also be made 
available to the examiner for review of 
the pertinent medical and other history 
to further assist in making these 
important determinations.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for a 
higher rating for the headaches in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, 
send the veteran an SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


